Title: To George Washington from the Pennsylvania Committee of Safety, 11 July 1776
From: Pennsylvania Committee of Safety
To: 



Sir
In Committee of Safety Philada 11th July 1776

Your Excellencies Letter of the 8th inst. is receiv’d, but the Committee having previously determined on the Appointment

of the four Captains of the German Battalion, think themselves very unfortunate, in not having it in their Power to shew the proper respect to the recommendation of Lieut: Waelpart. the letter is however sent forward to the Convention of Maryland, who probably have not yet filled up the appointments committed to them by Congress.
The Committee understanding that Fire Vessels & Rafts are preparing at New York, and being told that the Combustibles, are manag’d there, in a method different from ours, they are induced to send Capt. Hazelwood to your Excellency to offer his Services in this Business—they have the highest confidence in his skill and abilities having given him the Command of all their Vessels and Rafts—He has sent forward a quantity of useful Materials, which he is told do not make any part of the composition at New York. The Committee do not mean he shall obtrude his opinion or advice, upon those, to whom your Excellency may have committed the direction of this Species of Defence, but they thought on the Comparison of different Modes, some real improvements might be struck out, He takes with him Mr Bedford who has Assisted in the Construction of some of our Fire Rafts. By Order of the Board—I have the Honor to be Your most obedt hum. Servt

Geo. Clymer Chairman

